Exhibit 13.1 INDEX TO FINANCIAL STATEMENTS Man-AHL Diversified I L.P. Financial Statements Report of Independent Registered Public Accounting Firm Statements of Financial Condition as of December 31, 2009 and 200 F-2 Statements of Operations For the Years Ended December 31, 2009 and 2008 F-3 Statements of Changes in Partner’s Capital F-5 For the Years Ended December 31, 2009 and 2008 Statements of Cash Flows For the Years Ended December 31, 2009 and 2008 F-6 Notes to Financial Statements F-7 F-8 Man-AHL Diversified Trading Company L.P. Financial Statements Report of Independent Registered Public Accounting Firm F-16 Statements of Financial Condition as of December 31, 2009 and 2008 F-14 Condensed Schedule of Investments as of December 31, 2009 and 2008 F-15 Statements of Operations For the Years Ended December 31, 2009 and 2008 Statements of Changes in Partner’s Capital F-17 For the Years Ended December 31, 2009 and 2008 F-18 Statements of Cash Flows For the Years Ended December 31, 2009 and 2008 F-19 Notes to Financial Statements F-20 Man-AHL Diversified I L.P. (A Delaware Limited Partnership) Financial Statements as of and for the Years Ended December31, 2009 and 2008, and Independent Auditors’ Report REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Man-AHL Diversified I L.P.: We have audited the accompanying statements of financial condition of Man-AHL Diversified I L.P. (aDelaware Limited Partnership) (the “Partnership”) as of December31, 2009 and 2008, and the related statements of operations, changes in partners’ capital, and cash flows for the years then ended.These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal controls over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Man-AHL Diversified I L.P. as of December31, 2009 and 2008, and the results of its operations, changes in its partners’ capital, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP 111 S. Wacker Drive Chicago, IL February 19, 2010 F-2 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF FINANCIAL CONDITION ASSETS CASH AND CASH EQUIVALENTS $ $ INVESTMENT IN MAN-AHL DIVERSIFIED TRADING COMPANY L.P. DUE FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P. OTHER ASSETS TOTAL $ $ LIABILITIES AND PARTNERS’ CAPITAL LIABILITIES: Redemptions payable $ $ Subscriptions received in advance Management fees payable Incentive fees payable - Servicing fees payable Accrued expenses Total liabilities PARTNERS’ CAPITAL: General Partner - Class A (186 unit equivalents outstanding at December 31, 2009 and 2008, respectively) Limited Partners - Class A (82,984.62 and 51,957.02 units outstanding at December 31, 2009 and 2008, respectively) Limited Partners - Class A Series 2 (4,857.29 and 0 units outstanding at December 31, 2009 and 2008, respectively) - Limited Partners - Class B (20,210.95 and 7,673.93 units outstanding at December 31, 2009 and 2008, respectively) Limited Partners - Class B Series 2 (1,269.10 and 0 units outstanding at December 31, 2009 and 2008, respectively) - Total partners’ capital TOTAL $ $ F-3 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF FINANCIAL CONDITION (CONTINUED) NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS A $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS A Series 2 $ $
